               Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



STEVEN FOWLER, individually and on behalf of all
others similarly situated,                       Civil Action No.: 1:20-cv-02903-KPF

                                Plaintiff,

        v.

CANON BUSINESS PROCESS SERVICES, INC.
and GENERAL ELECTRIC COMPANY,

                                Defendants.


MAHER BAZ, individually and on behalf of all
others similarly situated,                                 Civil Action No.: 1:20-cv-03149
                                                           (Related Case)
                                 Plaintiff,

        v.

GENERAL ELECTRIC COMPANY and CANON
BUSINESS PROCESS SERVICES, INC.

                                  Defendants.


  STIPULATION TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES

             Pursuant to Rule 42 of the Federal Rules of Civil Procedure and Rule 13 of the Rules for

  the Division of Business Among District Judges (Southern District) of the Local Rules of the

  District Courts for the Southern and Eastern Districts of New York (“Local Rule 13”), the below

  referenced parties stipulate and represent as follows:

             WHEREAS, there are two (2) related proposed class actions pending in the United States

  District Court for the Southern District of New York against Canon Business Process Services,


  US 167798119v13
         Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 2 of 7



Inc. (“CBPS”) and General Electric Company (“GE”) (collectively, “Defendants”): Steven Fowler

v. Canon Business Process Services, Inc. et al., No. 1:20-cv-02903-KPF (“Fowler”), filed April 8,

2020 and pending before the Honorable Katherine Polk Failla; and Maher Baz v. Canon Business

Process Services, Inc. et al., No. 1:20-cv-03149 (“Baz”), filed April 20, 2020 and also pending

before the Honorable Katherine Polk Failla (“Related Actions”);

       WHEREAS, Plaintiffs in the Related Actions (“Plaintiffs”) allege that a data breach

occurred at CBPS, which they further allege held in its possession the personally identifiable

information (“PII”) of GE’s employees, former employees, and other beneficiaries entitled to

benefits from GE (the alleged “Data Breach”), including that of the Plaintiffs. Plaintiffs seek

damages and equitable relief arising out of the Data Breach.

       WHEREAS, Plaintiffs agree that consolidation is appropriate under Federal Rule of Civil

Procedure 42(a) because the Related Actions involve common questions of law or fact,

specifically, the cases name the same defendants, arise from the same events and assert overlapping

claims and putative classes;

       WHEREAS, Plaintiffs agree that Defendants’ lack of objection to procedural consolidation

of the Related Actions in this Court is without prejudice to either or both of Defendants’ rights,

remedies, defenses, objections, or legal arguments;

       WHEREAS, Plaintiffs agree not to argue that by entering into this stipulation or acting in

conformance with its terms, either or both Defendants have in any way waived or acted in any way

inconsistent with any right, remedy, defense, objection or legal argument;

       WHEREAS, subject to the provisions described above, Defendants do not oppose

procedural consolidation of the Related Actions under Fed. R. Civ. Proc. 42(a) and Local Rule 13,


                                                                                                 2
            Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 3 of 7



while expressly reserving each and all of their rights, remedies, defenses, objections, and legal

arguments;

       WHEREAS, Plaintiffs and Defendants (collectively, “the Parties”) have met and conferred,

and given Plaintiffs’ expressed intent to file a Consolidated Complaint and stated desire to assert

claims under the laws of multiple states, the parties agree to the briefing schedule and expanded

page limitations outlined below with respect to Defendants’ response to the forthcoming

Consolidated Complaint;

       NOW THEREFORE, the Parties through their respective counsel and subject to the Court’s

approval hereby stipulate that:

       1.       The Fowler and Baz actions currently pending in this District, and any other action

arising out of the same or similar operative facts now pending or hereafter filed in, removed to, or

transferred to this District shall be consolidated for pre-trial purposes pursuant to Fed. R. Civ. P.

42(a) before the Honorable Katherine Polk Failla (hereafter the “Consolidated Action”).

       2.       All papers filed in the Consolidated Action shall be filed under Case No. 1:20-cv-

02903-KPF, the number assigned to the first-filed case, and shall bear the following caption:



                            UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK



IN RE: GE/CBPS DATA BREACH                    Master File No. 1:20-cv-02903-KPF
LITIGATION



This Document Relates To:
                                                                                                   3
            Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 4 of 7



       3.       The case file for the Consolidated Action will be maintained under Master File No.:

1:20-cv-02903-KPF. When a pleading is intended to apply to all actions to which this Order

applies, the words “All Actions” shall appear immediately after the words “This Document Relates

To:” in the caption described above. When a pleading is not intended to apply to all actions, the

docket number for each individual action to which the paper is intended to apply and the last name

of the first-named plaintiff in said action shall appear immediately after the words “This Document

Relates To:” in the caption identified above, e.g., “1:20-cv-02903-KPF (Fowler)”

       4.       Any action subsequently filed in, transferred to or removed to this Court that arises

out of the same or similar operative facts as the Consolidated Action shall be consolidated with

the Consolidated Action for pre-trial purposes. The parties shall file a Notice of Related Action

pursuant to Local Rule 13 whenever a case that should be consolidated into this action is filed in,

transferred to, or removed to this District.

       5.       If the Court determines that the case is related, the clerk shall:

                a.     Place a copy of this Order in the separate file for such action;

                b.     Serve on Plaintiffs’ counsel in the new case a copy of this Order;

                c.     Direct that this Order be served upon defendants in the new case; and

                d.     Make appropriate entry in the Master Docket.

       6.       Any attorney who has filed an action in this litigation may file an application for

appointment as interim class counsel or other designated counsel either individually or as part of

a proposed leadership structure. All applications shall be limited to 15 pages and must be e-filed

in the Master File No. 1:20-cv-02903-KPF, no later than 5:00 p.m. Eastern Time within three (3)

business days after the date this Stipulation is approved. A response of no more than five (5) pages

                                                                                                   4
            Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 5 of 7



shall be allowed and must be filed no later than 5:00 p.m. Eastern Time within two weeks after the

date this Stipulation is approved. The Court may hold a hearing on the applications or appoint

interim counsel or other designated counsel based on timely written submissions only;

       7.       Plaintiffs shall file a Consolidated Complaint no later than sixty (60) days following

the entry of an order appointing interim class counsel or other designated counsel.

       8.       Any response to the Consolidated Complaint shall be due within sixty (60) days

from the filing of the Consolidated Complaint. Should Defendants intend to file a motion to

dismiss, the Parties will comply with Rule 4A of the Court’s Individual Rules of Practice in Civil

Cases. To the extent Defendants file a motion to dismiss, the memorandum in support of that

motion shall be limited to fifty (50) pages with the following briefing schedule;


                (a)    Any opposition thereto will be due within sixty (60) days of the filing of

such response(s) and shall be limited to fifty (50) pages;


                (b)    Any reply brief will be due within forty-five (45) days of the filing of any

opposition and shall be limited to twenty-five (25) pages


       9.       Plaintiffs agree that by entering into this stipulation or acting in conformance with

its terms, Defendants have not waived or acted in any way inconsistent with any right,

remedy,defense, objection or legal argument.


       10.      The Initial Pretrial Conference scheduled for September 16, 2020 at 3:30 p.m.

will remain on calendar.


       IT IS SO STIPULATED.
                                                                                                      5
          Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 6 of 7




Dated: May 14, 2020

Counsel for Defendants
General Electric Company
and Canon Business Process
Services, Inc.

/s/ Debra E. Schreck

ARNOLD & PORTER KAYE SCHOLER LLP
Debra E. Schreck
250 West 55th Street
New York, NY 10019-9710
(212) 836-7570
debra.schreck@amoldporter.com

Kenneth L. Chernof
601 Massachusetts Ave, NW
Washington, DC 20001-3743
(202) 942-5940
ken. chernof@amoldporter. com

Counsel for Plaintiff Stephen Fowler

/s/ Phillip L. Fraietta

Philip L. Fraietta
Bursor & Fisher, P.A.
888 Seventh Avenue
New York, NY 10019
(646)-837-7150
Email: pfraietta@bursor.com

Counsel for Plaintiff Maher Baz

/s/ Rosemary M. Rivas

Rosemary M. Rivas
Levi & Korsinsky LLP
44 Montgomery Street
San Francisco, CA 94104
(415)-291-2420
Fax: (415)-484-1294
Email: rrivas@zlk.com
                                                                          6
       Case 1:20-cv-02903-KPF Document 14 Filed 05/15/20 Page 7 of 7




IT IS SO ORDERED:




DATED: May  15, 2020
       _______________________           __________________________________
       New York, New York                UNITED STATES DISTRICT JUDGE




                                                                          7
